Appeal (1) from a judgment of the Court of Special Sessions of the City of New York, Borough of Richmond, convicting appellant of violating sections ,21-B and 3 of the Zoning Resolution of the City of New York, and (2) from eaeh and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present—Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.